Title: To George Washington from Oliver Wolcott, Jr., 13 March 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Departt March 13th 1795.
        
        The Secretary of the Treasury has the honor of transmitting to the President of the United States, two official Certificates of settlements made at the Treasury, by which it appears that the Ud States are indebted,
        
          
            To Aquila Giles, Marshal of the District of New York, for four hundred and forty six days custody of the privateer sloop Polly, & the expenses attendant thereon; seized by order of The President
            828.86
          

          
            And to William Bradford Esquire, for his own compensation & expenses, while acting under a  Commission from the President on business relative to the Insurrection in Pennsylvania—as also for the expenses of the other Commissrs employed in the said mission.
              890.92
          
          
            Amounting to Dollars
             1719.78
          
        
        As there is no specific fund provided by Law for discharging these demands, it appears to be expedient, if The President shall be pleased so to direct, that payment be made out of the Fund appropriated for defraying the Contingent Charges of the Government of the United States. All which is most respectfully submitted by
        
          Olivr Wolcott JrSecry of the Treasy
        
      